Citation Nr: 0424452	
Decision Date: 09/02/04    Archive Date: 09/15/04	

DOCKET NO.  99-23 111	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right hand involving Muscle 
Group VIII, currently evaluated at 30 percent.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a shell fragment wound of the 
right hand involving Muscle Group IX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
veteran's claim for an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the right hand.  The 
veteran, who had active service from March 1943, to 
February 1947, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

In an April 2001 decision, the Board affirmed the RO's denial 
of the benefits sought on appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in 
February 2002, following the filing of a Joint Motion for 
Remand and to Stay Proceedings (Joint Motion) by the 
appellant and the Secretary of the VA, the Court vacated the 
Board's decision.  The Joint Motion was granted in order to 
ensure that two deficiencies in the Board's decision were 
addressed and corrected. 

First, the Joint Motion indicated that a remand was required 
to determine whether the veteran's shell fragment residuals 
involved Muscle Group IX, in addition to Muscle Group VIII, 
and to take appropriate adjudicative action if such were 
found to be the case.  Second, the Joint Motion stated that 
the VA must give consideration to separate compensable 
ratings under Diagnostic Code 5003 and 5010 relating to 
arthritis.  In May 2003, the Board returned the veteran's 
claim to the RO for action consistent with the Court's Order.  
In addition, the Board instructed the RO to review the entire 
claims file and ensure that all notification and assistance 
action required by 38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
were satisfied.  

In a rating decision dated in June 2003, the RO granted 
service connection for residuals of a shell fragment wound of 
the right hand involving Muscle Group IX, and assigned a 
separate 10 percent rating for that disability and granted 
service connection for post-traumatic arthritis of the right 
hand and wrist and assigned a 10 percent evaluation for that 
disability.  In response to this remand, the RO sent the 
veteran a letter dated in May 2003 to ensure compliance with 
the notification and assistance requirements of the VCAA.  
The case was then returned to the Board for further appellate 
review.

In December 2003, the Board addressed the issues of 
entitlement to increased evaluations for residuals of the 
shell fragment wound of the right hand.  In that decision the 
Board observed that the initial issue appealed by the veteran 
in this case was entitlement to an increased evaluation for 
residuals of a shell fragment wound of the right hand, 
without further specifying the nature of such residuals.  The 
Board found at that time that the newly service-connected 
disabilities of residuals of a shell fragment wound of the 
right hand involving Muscle Group IX and post-traumatic 
arthritis of the right hand and wrist were encompassed by the 
veteran's more general claim for an increased evaluation and 
as such were presently before the Board.  In that decision, 
the Board increased the evaluation for post-traumatic 
arthritic changes of the right hand and wrist from 10 percent 
to 20 percent, and returned the remaining issues to the RO 
for additional procedural development.  Following completion 
of that development, the case was returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  Disabilities from the veteran's right upper extremity 
shell fragment wound are evaluated at a combined 60 percent 
evaluation, and consists of residuals of a shell fragment 
wound to the right hand involving Muscle Group VIII, 
evaluated as 30 percent disabling; post-traumatic arthritic 
changes to the right hand and wrist, evaluated as 20 percent 
disabling; a scar of the dorsum of the right hand, evaluated 
as 10 percent disabling; and residuals of a shell fragment 
wound of the right hand involving Muscle Group IX, evaluated 
as 10 percent disabling.

3.  The veteran is shown to have significant function 
remaining in his right hand and is not shown to have loss of 
use of his right hand.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
30 percent for residuals of a shell fragment wound to the 
right hand involving Muscle Group VIII have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.56, 4.63, 4.73, Diagnostic Code 5308 
(2003).

2.  The schedular criteria for an evaluation in excess of 
10 percent for residuals of a shell fragment wound to the 
right hand involving Muscle Group IX have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.56, 4.63, 4.73, Diagnostic Code 5309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

In this regard, the Board notes that the veteran and his 
representative were not provided notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1) 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) until 
well after the RO's August 1999 decision in this case.  
However, in a similar case involving VCAA notice the Court 
held that in such situations the appellant has a right to a 
VCAA content-complying notice and proper subsequent process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice provided to the veteran was provided after the Board's 
May 2003 remand and the RO subsequently reviewed the 
veteran's claim in rating decisions dated in June 2003 and 
April 2004.  This would appear to satisfy the notification 
requirements of the VCAA.  

In addition, it appears that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  The veteran's service medical records were 
previously obtained and are associated with the claims file.  
In addition, the veteran has been afforded VA examinations in 
connection with his claims.  Furthermore, in statements from 
the veteran dated in April 2002, March 2003, April 2003, and 
June 2003, he specifically indicated that he had no further 
evidence to submit in connection with his claims.  Therefore, 
the Board finds that the requirements of the VCAA have been 
satisfied and that the case is ready for appellate review.

Background and Evidence

Historically, service connection for residuals of a shell 
fragment wound (SFW) to the right hand was granted by a July 
1947 rating decision.  A 30 percent evaluation was assigned, 
effective from February 5, 1947.  Service medical records 
indicate that the veteran sustained incomplete compound, 
comminuted fractures of the 2nd, 3rd, and 4th metacarpals of 
the right hand as a result of enemy action when the veteran 
was hit by shell fragments from artillery in Belgium in 
January 1945.  He also sustained an incomplete compound, 
comminuted fracture of the right wrist, hamate, and complete 
lacerations of the tendons, extensor digitorum communis, of 
the 2nd, 3rd, 4th, and 5th fingers of the right hand.  It was 
indicated that the shrapnel entered the lateral portion of 
the right wrist and emerged from the dorsum of the right 
hand.  The veteran underwent an operation on January 1945 at 
an evacuation hospital where shrapnel was removed, 
debridement was done, and a cast applied.  He was then 
transferred to a General Hospital in France for several days.  
His cast was removed and hydrotherapy was instituted to 
overcome an infection.  Another cast was applied in February 
1945 and he was evacuated to the U.S. arriving at Harmon 
General Hospital in March 1945.  The veteran was examined, at 
which time, he was noted to have comminuted fractures of the 
bases of the 3rd and 4th metacarpals which were healing and in 
satisfactory position; an ununited fracture of the shaft of 
the 2nd metacarpal with shortening and dorsal displacement of 
the distal fragment; a healing fracture of the medial portion 
of the hamate; and a healed fracture of the body of the 
capitate.  He was sent on a 30-day convalescent furlough 
returning in April 1945.  Upon his return, x-rays showed no 
change since the previous report.  The veteran showed a fair 
amount of flexion in all fingers, but limited extension of 
the 3rd, 4th, and 5th fingers of the right hand as well as a 
large adherent scar on the dorsum of the hand.  Examination 
in May 1945 showed no change in the veteran's general 
condition and it was noted that he had poor extensive motion 
of all of the fingers of the right hand; a severe scar on the 
dorsum; and tenderness of the fingers.  It was felt that the 
veteran needed extensive plastic work and was recommended to 
be transferred to Beaumont General Hospital for further 
observation and treatment.  

He was transferred again and sent on a 90-day furlough.  Upon 
return, it was felt that the veteran would be benefited by 
being closer to home for further treatment.  It was noted 
that the veteran had deformity of the right hand, severe, 
manifested by compound, comminuted fractures to the 
metacarpals of the middle, index, and ring fingers as well as 
the hamate and capitate bones of the wrist; a dense cicatrix 
on the dorsum of the hand with probable severance of the 
extensor tendons to these fingers; impairment of motions of 
all of the fingers except the thumb; and fibrous ankylosis of 
the proximal joints of the index, middle and ring fingers.  
In October 1945, the veteran was transferred to O'Reilly 
General Hospital where he underwent several additional 
surgical procedures.  In November 1945, he had a pedicle 
graft from the abdomen to the dorsum of the right hand in two 
stages and in May 1946, he had an iliac bone graft to the 2nd 
metacarpal.  Upon return from furlough in September 1946, it 
was noted that the veteran had experienced a slight increase 
in strength in all of the muscles of the right hand and wrist 
and a slight increase in range of motion abduction and 
adduction of the 2nd and 3rd fingers.  He was to be 
discharged.  He had an additional surgery in October 1946 to 
repair the extensor tendons of the 3rd, 4th, and 5th fingers.  
He noted to be progressing well in November 1946, and was 
given a Certificate of Disability for Discharge from that 
hospital.  

In May and June 1947, the veteran was examined by VA.  At 
that time, the veteran complained of weakness and disability 
of the right hand.  On orthopedic examination at the time, 
the examiner noted a rectangular graft, 2 1/2 x 6 centimeters, 
on the dorsum of the right hand extending from the styloid 
process of the ulna down to the base of the index finger.  
The graft was noted to have good texture.  There was a 
projecting linear scar, 2 centimeters long, extending up from 
the ulnar styloid process as well as a 3 centimeter 
longitudinal scar over the 2nd metacarpal.  There was some 
adherence of the graft to the deeper structures in the region 
of the ulnar styloid process and bony prominence along the 
course of the 2nd metacarpal.  There was tenderness to 
pressure at the distal portion of the graft site at the base 
of the index and middle fingers.  Active motion of the wrist 
included dorsiflexion from 115 degrees to 110 degrees; palmar 
flexion was lost from 160 degrees to 90 degrees; adduction 
and abduction was present to about 50 percent of normal; 
there was full flexion of the fingers except the index finger 
which could not be flexed beyond 180 degrees at the 
metacarpophalangeal joint with full flexion in the distal-
interphalangeal joint (DIP).  The examiner noted 
hypermobility in dorsiflexion of the index finger, and slight 
limitation of full extension of the ring and little fingers.  
There was full dorsi-extension of the middle finger, and 
rotation of the forearm was full.  In adduction of the 
fingers, the ring finger did not approximate along the side 
of the middle finger.  

The veteran was afforded a VA examination in June 1993.  At 
that time the veteran's right hand and wrist disability were 
not found to be particularly debilitating.  On examination, 
the veteran was found to have a good grip with his right 
hand, and was commensurate with the left hand.  However, some 
flexion ankylosis of the second finger of the right hand was 
noted.  There was no flexion at all on the 2nd 
metacarpophalangeal joint, the proximal interphalangeal joint 
was ankylosed at 10 degrees, and the terminal interphalangeal 
joint could be flexed only to 15 degrees.  Although the 
examiner noted some flexion deformity or ankylosis on the 4th 
finger and 5th fingers, he noted the tips of all of these 
fingers touched the palm when asked to make a fist or grip.  
X-rays taken at that time disclosed evidence of old injuries 
involving the bases of the second through the fourth 
metacarpals, and findings consistent with bony fusion 
involving the distal carpal bones and bases of the 
metacarpals.  The veteran was noted to be right handed at 
that time.  The diagnosis was residual, shrapnel wound to the 
right wrist, with decreased rage of motion of the right 
wrist, involvement of muscle groups VIII and IX with flexion 
contractures of the 2nd, 4th and 5th fingers.  

In March 1999, a letter was received from the veteran's 
private physician, Thomas J. Mitchell. M.D., who stated that 
the veteran had developed additional problems in the area of 
his service-connected disability.  According to the Dr. 
Mitchell, the veteran had developed severe degenerative 
arthritis, and had loss of grip with loss of range of motion 
in the wrist and fingers.  He also indicated that the veteran 
experienced stiffness and pain which was aggravated by cold 
weather or other activity.  In addition, it was reported that 
recent X-rays showed severe joint space narrowing of the 
carpal bones associated with increased subchondral bone.  
Such was found to be present in the hand as well as 
osteopenia and cystic formation at the end of the long bones.  
On examination, Dr. Mitchell  noted that the veteran 
experienced difficulty in making a fist, was very slow in 
movement, and was barely able to touch his thumb to his fist 
and fourth finger.  

The veteran underwent a VA examination in May 1999.  The 
report of that examination shows that the veteran was retired 
after having been employed in a variety of jobs following his 
discharge from service.  The veteran indicated that he 
experienced flare-ups of pain with increasing severity in his 
right hand.  He reported that the frequency of his flare-ups 
varied from 45 minutes to several hours before the pain would 
become tolerable.  The flare-ups would typically be 
precipitated by changes in the weather or excessive or over-
use of the hand.  Alleviating factors including cessation of 
working, soaking in hot water, and rubbing.  The veteran 
complained that he was unable to perform any activity with 
his hands for any length of time, and that such activities 
included removing lids from jars, changing the oil in his 
car, and related activities.  The veteran reported that he 
was not taking any medication at that time.  

On examination, tissue loss was noted in addition to atrophy 
at the base of the wrist on the dorsum of the forearm on the 
right arm as compared with the left arm.  There was a 9- by 
4-centimeter healed graft scar on the dorsum of the hand 
above the right wrist.  There were no apparent adhesions.  
Previous bone injury was apparent.  Grip strength on the 
right was 4/5 as compared with 5/5 on the left.  Grip to 
resistance was 5/5, but with pain.  Muscle herniation was not 
indicated.  Range of motion in the wrist included palmar 
flexion of 40 degrees compared to 55 on the left, 
dorsiflexion of 25 degrees compared to 60 on the left, and 
radial deviation of 30 degrees bilaterally.  Ulnar deviation 
was 25 degrees compared to 30 on the left.  With respect to 
the individual fingers, in the 4th and 5th digits, flexion in 
the DIP, metacarpointerphalangeal (MIP), and PIP joints was 
normal.  Extension was to 10 degrees less than neutral.  In 
the middle finger, extension was to 0 degrees and flexion was 
to 90 degrees in all three joints.  On the index finger, 
extension was to -5 degrees of neutral with no flexion in the 
PIP joint.  Extension was to neutral.  The thumb had a normal 
range of motion.  Radial pulses were equal bilaterally.  
There was decreased sensation to touch throughout the hand, 
on both the dorsal and palmar sides.  The examiner stated 
that there was "normal use of the hand," but that the 
veteran did experience some fatigue which limited his ability 
to continue to use the hand.  The examiner concluded with a 
diagnosis of healed fractures of the 2nd, 3rd, and 4th 
metacarpals with bony deformity, decreased range of motion, 
and osteoporosis of the bones.  X-rays of the veteran's right 
wrist and hand showed deformity of the second metacarpal 
compatible with healing and surgical reduction of the 
previous fracture.  Additional areas of bony deformity were 
noted about the proximal 2nd  through 4th metacarpals and 
adjacent carpal-metacarpal articulation.  The combination of 
findings was compatible with previous fracture and/or 
dislocation and surgical reduction.  The bony structures were 
also shown to be osteoporotic.  The radiologist concluded 
with his impression of probable old traumatic and post-
surgical changes adjacent to the 2nd through 4th metacarpals 
and carpal-metacarpal articulation with osteoporosis.  
Photographs showed the veteran's right hand and fingers in 
various stages of flexion and extension including one 
photograph of the veteran making a fist with all fingers 
appearing to touch the palm except for the right index finger

A rating decision dated in August 1999 denied the veteran's 
claim for an evaluation in excess of 30 percent for residuals 
of a shell fragment wound of the right hand.  The veteran 
appealed that decision to the BVA, and in a decision dated in 
April 2001, the Board affirmed the RO's denial.  As indicated 
above, the veteran appealed the Board's decision to the 
Court, and in an Order dated in February 2002, the Court 
granted a Joint Motion filed in the case and vacated the 
Board's decision.  The Joint Motion granted by the Court 
indicated that there were two additional issues that needed 
to be addressed, specifically, whether the veteran's shell 
fragment wound involved Muscle Group IX, in addition to 
Muscle Group VIII, and whether the veteran was entitled to a 
separate compensable evaluation for arthritis.  

The veteran was afforded a VA examination in November 2002 to 
ascertain the nature and extent of the residuals of his shell 
fragment wound of the right hand.  The examination report 
indicated that the veteran's claims file and service medical 
records were reviewed.  The examiner asked for information 
from the veteran concerning the functional use of his right 
hand and how it had changed since 1999.  The veteran and his 
wife both indicated that they felt that he had less strength 
now than three years ago.  He described tiring easily with 
activities of daily living, and when trying to do work around 
his home, his hand would tire after doing light activities 
following 30 to 60 minutes, following which he would have to 
rest.  He stated that his right hand had become weaker, such 
that he was unable to use a chain saw in the last year.  The 
veteran also stated that using a hammer was limited in his 
right hand and that he was unable to drive a nail into a wall 
above the level of his shoulder.  He reported that for the 
last several years, he had used shirts that had snaps, 
because he did not have the dexterity to pass a button 
through the buttonhole of his shirt.  He was able to put on 
his trousers, but experienced some difficulty.  He also had 
some difficulty tying his shoes but was able to accomplish 
that task.  The veteran was able to shave only with an 
electric razor, and he complained of difficulty inserting a 
key into a lock.  The veteran reported that he was no longer 
able to hold an electric hedge trimmer, as he could two years 
ago, and that the veteran's spouse would not allow him to 
empty a dishwasher or put dishes away since the veteran's 
grip was weaker and he tended to drop objects.  The veteran 
indicated that he was no longer able to run a vacuum cleaner 
with his right hand, nor could he dig a hole to plant 
flowers.  It was noted that until 20 years ago, the veteran 
was employed at Kraft Packing Company, but retired because of 
a heart condition.  

The examiner indicated that the veteran's history indicated 
periods of flare-ups with repetitive use requiring rest, and 
that the veteran's history suggested functional impairment 
during flare-ups and also during non-flare-up periods.  There 
was limitation of motion that had been present since the time 
of the injury and there was no indication that this had 
changed during the veteran's functional activities or during 
periods of flare-ups. 

On physical examination it was noted that a goniometer was 
used for measuring range of motion.  There was a 9-centimeter 
by 5-centimeter pedicle graft on the dorsal surface of the 
veteran's right hand that was without tenderness.  There was 
a 6-centimeter longitudinal scar in a radial direction to the 
pedicle graft and centered over the second metacarpal.  There 
were several other smaller scars present in the first web 
space over the wrist or proximally.  The veteran's sensation 
to pinprick, although slightly decreased on the palmar 
surface of the index finger, was present.  There was 
decreased sensation over the dorsum of the hand in the area 
of the pedicle graft.  

When making a grip, the veteran's third, fourth and fifth 
fingers touched the palm at the level of the transverse 
flexor crease of the palm.  The index finger during the 
flexion touched the palm, but at a point 1 centimeter distal 
to the transverse flexor crease.  The degree of flexion was 
carried out of the proximal interphalangeal and distal 
interphalangeal joints, in that there was no motion at the 
metacarpophalangeal joint of the index finger.  The thumb was 
able to oppose all fingers and the thumb participated 
normally in the grip.  The range of motion of the fifth 
finger was that the distal interphalangeal and 
metacarpophalangeal joints was normal, with full extension to 
0 degrees, 45 degrees flexion of the distal interphalangeal 
joint, 90 degrees flexion of the proximal interphalangeal 
joint, 90 degrees flexion of the metacarpophalangeal joint 
and full extension to 0 degrees.  Motion of the fourth finger 
was distal interphalangeal joints extending fully to 0 
degrees and flexing to 15 degrees.  The proximal 
interphalangeal joint lacked 20 degrees of full extension and 
flexed to 100 degrees.  The metacarpophalangeal joint 
extended fully to 0 degrees and flexed to 90 degrees.  Motion 
of the third or middle finger was the distal interphalangeal 
joint had full extension to 0 degrees and 45 degrees of 
flexion.  The proximal interphalangeal joint extended fully 
to 0 degrees and flexed to 100 degrees.  The 
metacarpophalangeal joint extended fully to 0 degrees and 
flexed to 90 degrees.  The index finger demonstrated 
0 degrees flexion from the neutral point, but hyperextended 
to 30 degrees.  The proximal interphalangeal joint extended 
fully to 0 degrees and flexed to 110 degrees.  The distal 
interphalangeal joint extended fully to 0 degrees and flexed 
to 40 degrees.  The range of motion of the thumb at the 
metacarpophalangeal joint was to full extension of 0 degrees 
and 60 degrees of flexion.  The interphalangeal joint 
extended fully to 0 degrees and flexed to 60 degrees.  

There was slight muscle atrophy in the first web space and 
the examiner indicated that it could not be determined 
whether this was atrophy or loss of muscle mass, considering 
the veteran's gunshot wound.  Range of motion of the right 
wrist disclosed dorsiflexion to 15 degrees and palmar flexion 
to 55 degrees, with 30 degrees of radial deviation and 30 
degrees of ulnar deviation.  Grip of the right hand, 
considering the loss of motion of the index finger, was 3/5 
on the right, and 5/5 on the left.  The examiner indicated 
that repetitive use of the right hand could not be observed 
during the course of the examination and thus objective 
observation of excess fatigability could not be determined, 
but the history suggested fatigability.  Loss of full 
coordination of the right hand was present in that there was 
lack of full flexion of the metacarpophalangeal joint of the 
index finger beyond neutral.  The examiner indicated, 
however, that this was compensated by the flexion ability of 
the interphalangeal joints.  There was no pain on motion 
identified.  X-rays of the right hand and wrist disclosed 
impression of deformity associated with previous trauma, 
fusion and post surgical changes involving the distal carpus 
and third through fourth metacarpals, and mild arthritic 
changes in the right hand involving the first 
metacarpophalangeal joint and the fourth proximal 
interphalangeal joint.  

The diagnoses following the examination were gunshot wound, 
right hand, with fractures of metacarpals 2, 3, and 4, and 
loss of bone substance of metacarpals 2 and 3, with fractures 
of the right hamate and right capitate, and skin loss, dorsum 
of right hand, status post pedicle skin graft.  The examiner 
included a discussion that the veteran's history suggested 
functional loss with fatigability with periods of flare-up 
during activity.  The examiner conceded that the extent to 
which there was functional loss could not be evaluated by the 
examiner beyond the history as presented by the veteran, but 
it was unlikely that the veteran experienced any further 
limitation of motion during periods of increased pain that 
was present on the examination.  The examination also did not 
demonstrate any findings to suggest nerve injury or 
paralysis.  The examiner stated that the muscles affected by 
the gunshot wound to the right hand involved Muscle 
Group VIII involving the extensors of the fingers.  In 
addition, there was evidence of either atrophy or muscle loss 
involving the intrinsic muscles of the hand, particularly in 
the first dorsal web space, which would affect the motion of 
the index finger, metacarpophalangeal joint.  

A rating decision dated in June 2003, granted service 
connection for residuals of a shell fragment wound involving 
Muscle Group IX and for post-traumatic arthritic changes to 
the right hand and wrist.  A 10 percent evaluation was 
assigned for each disability.  A 30 percent evaluation for 
residuals of a shell fragment wound to the right hand 
involving Muscle Group VIII was continued.  Upon review by 
the Board in December 2003, the Board increased the 
evaluation for the post-traumatic arthritic changes to the 
right hand and wrist from 10 percent to 20 percent.  

A rating decision dated in April 2004 shows that the 
residuals of the veteran's right upper extremity shell 
fragment wounds were evaluated at 60 percent disabling from 
March 24, 1999, and consisted of residuals of a shell 
fragment wound to the right hand, involving Muscle 
Group VIII, evaluated as 30 percent disabling; post-traumatic 
arthritic changes to the right hand and wrist, evaluated as 
20 percent disabling; a scar of the dorsum of the right hand, 
evaluated as 10 percent disabling; and residuals of a shell 
fragment wound to the right hand involving Muscle Group IX, 
evaluated as 10 percent disabling.  

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

The veteran's residuals of an SFW to the right hand have been 
shown to involve Muscle Group VIII, which involves functions 
including extension of the wrist, fingers and thumb, and 
abduction of the thumb.  In addition, Muscle Group VIII 
involves muscles arising mainly from the external condyle of 
the humerus extensors of the carpus, fingers and thumb, and 
the supinator.  This service-connected disability has been 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5308.  
Under that Diagnostic Code, and with respect to the dominant 
hand, a noncompensable evaluation is contemplated for slight 
muscle injury.  A 10 percent evaluation is warranted upon a 
showing of moderate functional impairment, a 20 percent 
evaluation is contemplated for moderately severe impairment, 
and a 30 percent evaluation, the highest rating available 
under Diagnostic Code 5308, is warranted upon a showing of 
severe impairment.  The record indicates that the veteran is 
right-hand dominant.   

The veteran's residuals of an SFW to the right hand have also 
been shown to involve Muscle Group IX.  The Board observes 
that 38 C.F.R. § 4.73, Diagnostic Code 5309 pertains to 
Muscle Group IX, involving the function of the forearm 
muscles in grasping movements, supplemented by the intrinsic 
muscles in delicate manipulative movements.  A Note in the 
Rating Schedule following this Diagnostic Code sets out that 
the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc, and that injuries to 
the hand should be rated based on limitation of motion, with 
a minimum assignment of 10 percent.  See 38 C.F.R. § 4.73, 
Note following Diagnostic Code 5309.  However, the Rating 
Schedule does not provide specific criteria or ratings based 
on limitation of motion of the entire hand, but ratings are 
provided for limitation of motion of the fingers and 
ankylosis of the fingers.  The applicable rating criteria 
addressing limitation of motion and ankylosis of the fingers 
are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 
5230.  

Regardless of specific evaluations that may be assigned for 
symptomatology under various Diagnostic Codes, the 
evaluations assigned for disabilities of an extremity are 
constrained and limited by 38 C.F.R. § 4.68 of the Schedule 
for Rating Disabilities.  That regulation provides that, 
"[t]he combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed."  For 
example, the combined evaluations for disabilities below the 
elbow shall not exceed the 70 percent evaluation.  See 
38 C.F.R. § 4.71, Diagnostic Code 5124, which provides for a 
70 percent evaluation for an amputation of the major forearm 
below the insertion of the pronator teres, and Diagnostic 
Code 5125, which provides a 70 percent evaluation for an 
amputation that results in loss of use of the major or 
dominant hand.  In addition, loss of use of a hand will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand, whether the acts of grasping, manipulation, etc., of 
the hand could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 4.63.

In this case, the veteran's combined evaluation for his 
disability of the right upper extremity is 60 percent, having 
been increased from 30 percent at the outset of his claim.  
The residuals of shell fragment wound of his right hand and 
wrist currently consist of residuals of a shell fragment 
wound to the right hand, involving Muscle Group VIII, 
evaluated as 30 percent disabling; post-traumatic arthritic 
changes to the right hand and wrist, evaluated as 20 percent 
disabling; a scar of the dorsum of the right hand, evaluated 
as 10 percent disabling; and residuals of a shell fragment 
wound to the right hand involving Muscle Group IX, evaluated 
as 10 percent disabling.  Therefore, given the law set forth 
above, the question is whether the veteran's disability is of 
such severity that he effectively has the loss of use of his 
right hand and is entitled to the maximum evaluation  of 70 
percent permitted under the Schedule for Rating Disabilities.  

The Board finds that the veteran's disability, while clearly 
severe, is not such that he has the equivalent of loss of use 
of his right hand.  The examination reports and information 
reported by the veteran have consistently demonstrated that 
the veteran has significant function remaining in his right 
hand.  At the time of the most recent November 2002 VA 
examination the veteran described being able to use a chain 
saw and electric hedge trimmer until the previous year.  He 
was able to use a hammer to drive a nail below the shoulder 
level and he was able to perform activities of daily living 
such as shaving and dressing himself, although the veteran 
reported difficulty with buttonholes, which he had 
compensated for by using snaps instead of buttons.  While the 
veteran and his wife reported that they felt the veteran had 
less strength in his right hand since the time of the 1999 VA 
examination that limited his activities, on examination the 
veteran's right hand strength was 3/5.  The veteran did have 
some limitation of motion of his index finger, but was able 
to grip with all fingers able to touch the palm and with 3/5 
grip strength.

In denying the veteran's claim for additional compensation 
for the residuals of the veteran's right hand shell fragment 
wound the Board is not minimizing the seriousness or the 
severity of the injury sustained by this combat veteran of 
World War II.  However, in assessing the severity of the 
veteran's right upper extremity disability the Board is 
constrained by the provisions of 38 C.F.R. § 4.68 of the 
Schedule for Rating Disabilities that provides for no more 
than a combined 70 percent evaluation for a disability below 
the elbow.  Given the function remaining in the veteran's 
right hand, as he has reported and as shown on examinations, 
and the fact that the veteran is currently in receipt of a 
combined 60 percent evaluation for his disability, the Board 
concludes that the veteran is not shown to warrant an 
evaluation in excess of that currently assigned.  The veteran 
is simply not shown to have a disability commensurate with a 
loss of use of his right hand.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations has been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, there 
has been no assertion or showing by the veteran that his 
right hand shell fragment wound has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In this regard, the record reflects that 
the veteran worked for over 20 year with his right hand 
disability and retired because of a heart disability.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

ORDER

An evaluation in excess of 30 percent for residuals of a 
shell fragment wound to the right hand involving Muscle 
Group VIII is denied.

An initial evaluation in excess of 10 percent for residuals 
of a shell fragment wound to the right hand involving Muscle 
Group IX is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



